      Case 2:19-cv-00284 Document 1-3 Filed on 09/30/19 in TXSD Page 1 of 28

National Flood Insurance Program
General Property Form
Standard Flood Insurance Policy
F-123 / October 2015




                                                                        C
Case 2:19-cv-00284 Document 1-3 Filed on 09/30/19 in TXSD Page 2 of 28
           Case 2:19-cv-00284 Document 1-3 Filed on 09/30/19 in TXSD Page 3 of 28

                                       FEDERAL EMERGENCY MANAGEMENT AGENCY
                                          FEDERAL INSURANCE ADMINISTRATION

                                            STANDARD FLOOD INSURANCE POLICY

                                                GENERAL PROPERTY FORM

PLEASE READ THE POLICY CAREFULLY. THE FLOOD INSURANCE COVERAGE PROVIDED IS SUBJECT TO LIMITATIONS,
RESTRICTIONS, AND EXCLUSIONS.

THIS POLICY PROVIDES NO COVERAGE:
1.	
   IN A REGULAR PROGRAM COMMUNITY, FOR A RESIDENTIAL
   CONDOMINIUM BUILDING, AS DEFINED IN THIS POLICY; AND
2.	
   EXCEPT FOR PERSONAL PROPERTY COVERAGE, FOR A UNIT IN A
   CONDOMINIUM BUILDING.

                                                        I. AGREEMENT


The Federal Emergency Management Agency (FEMA)
provides flood insurance under the terms of the National
                                                                 2.	Comply with all terms and condi-
Flood Insurance Act of 1968 and its Amendments, and Title            tions of this policy; and
44 of the Code of Federal Regulations.
                                                                 3.	Have furnished accurate informa-
We will pay you for direct physical                                  tion and statements.
loss by or from flood to your insured
                                                                 We have the right to review the information you give us at any
property if you:                                                 time and to revise your policy based on our review.

1.	Have paid the correct premium;

                                                        II. DEFINITIONS


A. In this policy, “you” and “your” refer to the insured(s)      2.   Collapse or subsidence of land along the shore of a lake
   shown on the Declarations Page of this policy. Insured(s)          or similar body of water as a result of erosion or
   includes: Any mortgagee and loss payee named in the                undermining caused by waves or currents of water
   Application and Declarations Page, as well as any other            exceeding anticipated cyclical levels which result in a
   mortgagee or loss payee determined to exist at the time            flood as defined in A.1.a. above.
   of loss in the order of precedence. “We,” “us,” and “our”
   refer to the insurer.                                         B.   The following are the other key definitions we use in
                                                                      this policy:
Some definitions are complex because they are provided
as they appear in the law or regulations, or result from court   1.   Act. The National Flood Insurance Act of 1968 and any
cases. The precise definitions are intended to protect you.           amendments to it.
Flood, as used in this flood insurance policy, means:            2.   Actual Cash Value. The cost to replace an insured item
                                                                      of property at the time of loss, less the value of its physical
1.   A general and temporary condition of partial or complete         depreciation.
     inundation of two or more acres of normally dry land area
     or of two or more properties (one of which is your          3.   Application. The statement made and signed by you or
     property) from:                                                  your agent in applying for this policy. The application
                                                                      gives information we use to determine the eligibility of the
     a.   Overflow of inland or tidal waters;                         risk, the kind of policy to be issued, and the correct
     b.   Unusual and rapid accumulation or runoff of surface         premium payment. The application is part of this flood
          waters from any source;                                     insurance policy. For us to issue you a policy, the correct
                                                                      premium payment must accompany the application.
     c.   Mudflow.


SFIP GENERAL PROPERTY FORM                                                                                          PAGE 1 OF 22
           Case 2:19-cv-00284 Document 1-3 Filed on 09/30/19 in TXSD Page 4 of 28

4.   Base Flood. A flood having a one percent chance of                  level by foundation walls, shear walls, posts, piers,
     being equaled or exceeded in any given year.                        pilings, or columns.

5.   Basement. Any area of the building, including any               14. Emergency Program. The initial phase of a community’s
     sunken room or sunken portion of a room, having its floor           participation in the National Flood Insurance Program.
     below ground level (subgrade) on all sides.                         During this phase, only limited amounts of insurance are
                                                                         available under the Act.
6.   Building.
                                                                     15. Expense Constant. A flat charge you must pay on each
     a.   A structure with two or more outside rigid walls and           new or renewal policy to defray the expenses of the
          a fully secured roof, that is affixed to a permanent           Federal Government related to flood insurance.
          site;
                                                                     16. Federal Policy Fee. A flat charge you must pay on each
     b.   A manufactured home (“a manufactured home,”                    new or renewal policy to defray certain administrative
          also known as a mobile home, is a structure: built             expenses incurred in carrying out the National Flood
          on a permanent chassis, transported to its site in             Insurance Program. This fee covers expenses not
          one or more sections, and affixed to a permanent               covered by the expense constant.
          foundation); or
                                                                     17. Improvements. Fixtures, alterations, installations, or
     c.   A travel trailer without wheels, built on a chassis and        additions comprising a part of the insured building.
          affixed to a permanent foundation, that is regulated
          under the community’s floodplain management and            18. Mudflow. A river of liquid and flowing mud on the
          building ordinances or laws.                                   surfaces of normally dry land areas, as when earth is
                                                                         carried by a current of water. Other earth movements,
     Building does not mean a gas or liquid storage tank or a            such as landslide, slope failure, or a saturated soil mass
     recreational vehicle, park trailer, or other similar vehicle,       moving by liquidity down a slope, are not mudflows.
     except as described in B.6.c., above.
                                                                     19. National Flood Insurance Program (NFIP). The
7.   Cancellation. The ending of the insurance coverage                  program of flood insurance coverage and floodplain
     provided by this policy before the expiration date.                 management administered under the Act and applicable
                                                                         Federal regulations in Title 44 of the Code of Federal
8.   Condominium. That form of ownership of real property                Regulations, Subchapter B.
     in which each unit owner has an undivided interest in
     common elements.                                                20. Policy. The entire written contract between you and us.
                                                                         It includes:
9.   Condominium Association. The entity, formed by the
     unit owners, responsible for the maintenance and                    a.   This printed form;
     operation of:                                                       b.   The application and Declarations Page;
     a.   Common elements owned in undivided shares by                   c.   Any endorsement(s) that may be issued; and,
          unit owners; and
                                                                         d.   Any renewal certificate indicating that coverage has
     b.   Other real property in which the unit owners have                   been instituted for a new policy and new policy term.
          use rights where membership in the entity is a
          required condition of unit ownership.                          Only one building, which you
10. Declarations Page. A computer-generated summary of                   specifically described in the
    information you provided in the application for insurance.           application, may be insured under
    The Declarations Page also describes the term of the
    policy, limits of coverage, and displays the premium and             this policy.
    our name. The Declarations Page is a part of this flood
                                                                     21. Pollutants. Substances that include, but that are not
    insurance policy.
                                                                         limited to, any solid, liquid, gaseous or thermal irritant or
11. Described Location. The location where the insured                   contaminant, including smoke, vapor, soot, fumes, acids,
    building or personal property is found. The described                alkalis, chemicals, and waste. “Waste” includes, but is
    location is shown on the Declarations Page.                          not limited to, materials to be recycled, reconditioned, or
                                                                         reclaimed.
12.Direct Physical Loss By or From                                   22. Post-FIRM Building. A building for which construction
   Flood. Loss or damage to insured                                      or substantial improvement occurred after December 31,
                                                                         1974, or on or after the effective date of an initial Flood
   property, directly caused by a                                        Insurance Rate Map (FIRM), whichever is later.
   flood. There must be evidence of                                  23. Probation Premium. A flat charge you must pay on
   physical changes to the property.                                     each new or renewal policy issued covering property in a
                                                                         community that has been placed on probation under the
13. Elevated Building. A building that has no basement and               provisions of 44 CFR 59.24.
    that has its lowest elevated floor raised above ground

SFIP GENERAL PROPERTY FORM                                                                                            PAGE 2 OF 22
           Case 2:19-cv-00284 Document 1-3 Filed on 09/30/19 in TXSD Page 5 of 28

24. Regular Program. The final phase of a community’s
    participation in the National Flood Insurance Program. In
                                                                          Stock does not include any prop-
    this phase, a Flood Insurance Rate Map is in effect and               erty not covered under Section IV.
    full limits of coverage are available under the Act.                  Property Not Covered, except the following:
25. Residential Condominium Building. A building, owned                   a.   Parts and equipment for self-propelled vehicles;
    and administered as a condominium, containing one or
    more family units and in which at least 75% of the floor              b.   Furnishings and equipment for watercraft;
    area is residential.                                                  c.   Spas and hot-tubs, including their equipment; and
26. Special Flood Hazard Area. An area having special                     d.   Swimming pool equipment.
    flood or mudflow, and/or flood-related erosion hazards,
    and shown on a Flood Hazard Boundary Map or Flood                28. Unit. A unit in a condominium building.
    Insurance Rate Map as Zone A, AO, A1–A30, AE, A99,
                                                                     29. Valued Policy. A policy in which the insured and the
    AH, AR, AR/A, AR/AE, AR/AH, AR/AO, AR/A1–A30,
                                                                         insurer agree on the value of the property insured, that
    V1–V30, VE, V.
                                                                         value being payable in the event of a total loss. The
27. Stock. means merchandise held in storage or for sale,                Standard Flood Insurance Policy is not a valued policy.
    raw materials, and in-process or finished goods, including
    supplies used in their packing or shipping.


                                                      III. PROPERTY COVERED


A. COVERAGE A—BUILDING PROPERTY                                           d.   Central air conditioners;
                                                                          e.   Elevator equipment;
We insure against direct physical loss by or from flood to:
                                                                          f.   Fire extinguishing apparatus;
1.   The building described on the Declarations Page at the
                                                                          g.   Fire sprinkler systems;
                  If the building is a
     described location.
                                                                          h.   Walk-in freezers;
     condominium building and the                                         i.   Furnaces;
     named insured is the condominium                                     j.   Light fixtures;
     association, Coverage A includes                                     k.   Outdoor antennas and aerials attached to buildings;
     all units within the building and                                    l.   Permanently installed cupboards,               bookcases,
     the improvements within the units,                                        paneling, and wallpaper;

     provided the units are owned in                                      m. Pumps and machinery for operating pumps;
                                                                          n.   Ventilating equipment; and
     common by all unit owners.
                                                                          o.   Wall mirrors, permanently installed;
2.   We also insure building property for a period of 45 days
                                                                          p.   In the units within the building, installed:
     at another location, as set forth in III.C.2.b., Property
     Removed to Safety.                                                        (1)    Built-in dishwashers;

3.   Additions and extensions attached to and in contact with                  (2)    Built-in microwave ovens;
     the building by means of a rigid exterior wall, a solid load-             (3)    Garbage disposal units;
     bearing interior wall, a stairway, an elevated walkway, or
                                                                               (4)    Hot water heaters, including solar water
     a roof. At your option, additions and extensions connected
                                                                                      heaters;
     by any of these methods may be separately insured.
     Additions and extensions attached to and in contact with                  (5)    Kitchen cabinets;
     the building by means of a common interior wall that is                   (6)    Plumbing fixtures;
     not a solid load-bearing wall are always considered part
     of the building and cannot be separately insured.                         (7)    Radiators;
                                                                               (8)    Ranges;
4.   The following fixtures, machinery, and equipment, which
     are covered under Coverage A only:                                        (9)    Refrigerators; and
                                                                               (10)   Stoves.
     a.   Awnings and canopies;
     b.   Blinds;                                                    5.   Materials and supplies to be used for construction, alter-
                                                                          ation, or repair of the insured building while the materials
     c.   Carpet permanently       installed   over   unfinished
                                                                          and supplies are stored in a fully enclosed building at the
          flooring;
                                                                          described location or on an adjacent property.


SFIP GENERAL PROPERTY FORM                                                                                             PAGE 3 OF 22
           Case 2:19-cv-00284 Document 1-3 Filed on 09/30/19 in TXSD Page 6 of 28

6.   A building under construction, alteration, or repair at the
     described location.
                                                                      c. In compliance with the commu-
                                                                         nity’s floodplain management
     a.   If the structure is not yet walled or roofed as
          described in the definition for building (see II.6.a.),        requirements unless it has been
          then coverage applies:                                         continuously insured by the NFIP
          (1)    Only while such work is in progress; or                 at the same described location
          (2)    If such work is halted, only for a period of up
                 to 90 continuous days thereafter.
                                                                         since September 30, 1982.

     b. However, coverage does not                                  8. Items of property in a building
        apply until the building is walled                             enclosure below the lowest ele-
        and roofed if the lowest floor,                                vated floor of an elevated
        including the basement floor, of a                             post-FIRM building located in
        non-elevated building or the low-                              zones A1–A30, AE, AH, AR, AR/A,
        est elevated floor of an elevated                              AR/AE, AR/AH, AR/A1–A30, V1–
        building is:                                                   V30, or VE, or in a basement,
                                                                       regardless of the zone. Coverage
          (1) Below the base flood ele-                                is limited to the following:
              vation in Zones AH, AE,
              A1–A30, AR, AR/AE, AR/AH,                               a. Any of the following items, if
              AR/A1–A30, AR/A, AR/AO; or                                 installed in their functioning
                                                                         locations and, if necessary for
          (2) Below the base flood ele-                                  operation, connected to a power
              vation adjusted to include                                 source:
              the effect of wave action in
              Zones VE or V1–V30.                                        (1) Central air conditioners;
     The lowest floor levels are based on the bottom of the              (2) Cisterns and the water
     lowest horizontal structural member of the floor in Zones
     VE or V1–V30 and the top of the floor in Zones AH,                      in them;
     AE, A1–A30, AR, AR/AE, AR/AH, AR/A1–A30, AR/A,
     AR/AO.                                                              (3) Drywall for walls and ceil-
                                                                             ings in a basement and the
7. A manufactured home or a travel
                                                                             cost of labor to nail it, unfin-
   trailer as described in the
                                                                             ished and unfloated and not
   Definitions Section (see II.B.6.b.
                                                                             taped, to the framing;
   and II.B.6.c.).
                                                                         (4) Electrical junction and circuit
     If the manufactured home or travel
                                                                             breaker boxes;
     trailer is in a special flood hazard
     area, it must be anchored in the                                    (5) Electrical     outlets      and
     following manner at the time of                                         switches;
     the loss:
                                                                         (6) Elevators, dumbwaiters, and
     a. By over-the-top or frame ties to                                     related equipment, except for
        ground anchors; or                                                   related equipment installed
     b. In accordance with the manu-                                         below the base flood eleva-
        facturer’s specifications; or                                        tion after September 30, 1987;


SFIP GENERAL PROPERTY FORM                                                                        PAGE 4 OF 22
         Case 2:19-cv-00284 Document 1-3 Filed on 09/30/19 in TXSD Page 7 of 28

        (7) Fuel tanks and the fuel                a. Owned solely by you, or in the
            in them;                                  case of a condominium, owned
                                                      solely by the condominium
        (8) Furnaces and hot water
                                                      association and used exclu-
            heaters;
                                                      sively in the conduct of the
        (9) Heat pumps;                               business affairs of the condo-
                                                      minium association; or
        (10) Nonflammable insulation in
             a basement;                           b. Owned in common by the unit
                                                      owners of the condominium
        (11) Pumps and tanks used in
                                                      association.
             solar energy systems;
                                                   We also insure such personal
        (12) Stairways and staircases
                                                   property for 45 days while stored
             attached to the building,
                                                   at a temporary location, as set
             not separated from it by ele-
                                                   forth in III.C.2.b., Property Removed
             vated walkways;
                                                   to Safety.
        (13) Sump pumps;
                                              2. When this policy covers personal
        (14) Water softeners and the             property, coverage will be either
             chemicals in them, water            for household personal property
             filters, and faucets installed      or other than household personal
             as an integral part of the          property, while within the insured
             plumbing system;                    building, but not both.
        (15) Well water tanks and pumps;           a.   If this policy covers household personal property, it
                                                        will insure household personal property usual to a
                                                        living quarters, that:
        (16) Required utility connections
             for any item in this list; and             (1)    Belongs to you, or a member of your
                                                               household, or at your option:

        (17) Footings,   foundations,                          (a)   Your domestic worker;

             posts, pilings, piers, or                         (b)   Your guest; or
                                                        (2)
             other foundation walls                            You may be legally liable for.

             and anchorage systems                 b.   If this policy covers other than household personal
                                                        property, it will insure your:
             required to support a
             building.                                  (1)    Furniture and fixtures;
                                                        (2)    Machinery and equipment;
   b.   Clean-up.
                                                        (3)    Stock; and
                                                        (4)    Other personal property owned by you and
B. COVERAGE B—PERSONAL PROPERTY                                used in your business, subject to IV. Property
                                                               Not Covered.
1. If you have purchased personal
                                              3.   Coverage for personal property includes the following
   property coverage, we insure, sub-              property, subject to B.1.a. and B.1.b. above, which is
   ject to B.2., 3., and 4. below, against         covered under Coverage B only:

   direct physical loss by or from flood           a.   Air conditioning units installed in the building;
   to personal property inside the fully           b.   Carpet,    not     permanently       installed,     over
                                                        unfinished flooring;
   enclosed insured building:
SFIP GENERAL PROPERTY FORM                                                                      PAGE 5 OF 22
         Case 2:19-cv-00284 Document 1-3 Filed on 09/30/19 in TXSD Page 8 of 28

   c.   Carpets over finished flooring;                            d. Furs or any article containing fur
   d.   Clothes washers and dryers;                                   which represents its principal
   e.   “Cook-out” grills;                                            value; or
   f.   Food freezers, other than walk-in, and food in
        any freezer;                                          6. We will pay only for the functional
   g.   Outdoor equipment and furniture stored inside the        value of antiques.
        insured building;
   h.   Ovens and the like; and
                                                              7. If you are a tenant, you may apply
                                                                 up to 10% of the Coverage B limit
   i.   Portable   microwave       ovens    and    portable
        dishwashers.                                             to improvements:
4. Items of property in a building enclo-                          a. Made a part of the building you
   sure below the lowest elevated floor                               occupy; and
   of an elevated post-FIRM building                               b. You acquired, or made at your
   located in Zones A1–A30, AE, AH,                                   expense, even though you can-
   AR, AR/A, AR/AE, AR/AH, AR/A1–                                     not legally remove.
   A30, V1–V30, or VE, or in a basement,
   regardless of the zone, is limited to                           This coverage does not increase the
   the following items, if installed in                            amount of insurance that applies to
   their functioning locations and, if                             insured personal property.
   necessary for operation, connected                         8. If you are a condominium unit
   to a power source:                                            owner, you may apply up to 10% of the Coverage B
                                                                   limit to cover loss to interior:
   a. Air conditioning units—portable
                                                                   a.   Walls,
      or window type;                                              b.   Floors, and
   b. Clothes washers and dryers; and                              c.   Ceilings,

   c. Food freezers, other than walk-in,                           that are not covered under a
      and food in any freezer.                                     policy issued to the condominium
                                                                   association insuring the condo-
5. Special Limits. We will pay no more                             minium building.
   than $2,500 for any loss to one or
                                                                   This coverage does not increase the amount of insurance
   more of the following kinds of per-                             that applies to insured personal property.
   sonal property:
                                                              9. If you are a tenant, personal
   a. Artwork, photographs, collect-                             property must be inside the fully
      ibles, or memorabilia, including                           enclosed building.
      but not limited to, porcelain or
                                                              C. COVERAGE C—OTHER COVERAGES
      other figures, and sports cards;
                                                              1.   Debris Removal
   b. Rare books or autographed items;
                                                                   a.   We will pay the expense to remove non-owned
                                                                        debris that is on or in insured property and debris of
   c. Jewelry, watches, precious and                                    insured property anywhere.
      semi-precious stones, articles of
                                                                   b.   If you or a member of your household perform the
      gold, silver, or platinum;                                        removal work, the value of your work will be based
                                                                        on the Federal minimum wage.


SFIP GENERAL PROPERTY FORM                                                                                    PAGE 6 OF 22
           Case 2:19-cv-00284 Document 1-3 Filed on 09/30/19 in TXSD Page 9 of 28

     c.   This coverage does not increase the Coverage A or
          Coverage B limit of liability.
                                                                              in order to protect it from
                                                                              flood or the imminent dan-
2.   Loss Avoidance Measures
                                                                              ger of flood.
     a.   Sandbags, Supplies, and Labor
                                                                              Reasonable expenses include the value of
                                                                              work, at the Federal minimum wage, that you
          (1) We will pay up to $1,000 for                                    perform.
              the costs you incur to protect
              the insured building from a                                (2) If you move insured prop-
              flood or imminent dan­ger of                                   erty to a place other than the
              flood, for the following:                                      described location that con-
                                                                             tains the property, in order
                (a) Your reasonable                                          to protect it from flood or the
                    expenses to buy:                                         imminent danger of flood,
                      (i)   Sandbags, including sand to fill                 we will cover such prop-
                            them;                                            erty while at that location
                      (ii) Fill for temporary levees;
                                                                             for a period of 45 consecu-
                      (iii) Pumps; and
                                                                             tive days from the date you
                      (iv) Plastic sheeting and lumber used
                           in connection with these items; and               begin to move it there. The
                                                                             personal property that is
                (b)   The value of work, at the Federal
                      minimum wage, that you perform.                        moved must be placed in a
          (2)   This coverage for Sandbags, Supplies, and
                                                                             fully enclosed building, or
                Labor only applies if damage to insured                      otherwise reasonably pro-
                property by or from flood is imminent and the
                threat of flood damage is apparent enough
                                                                             tected from the elements.
                to lead a person of common prudence to
                anticipate flood damage. One of the following            Any property removed, includ-
                must also occur:
                                                                         ing a moveable home described
                (a)   A general and temporary condition of               in II.6.b. and c., must be placed
                      flooding in the area near the described
                      location must occur, even if the flood             above ground level or outside
                      does not reach the insured building; or            of the special flood hazard area.
                (b)   A legally authorized official must issue           This coverage does not increase the Coverage A or
                      an evacuation order or other civil order           Coverage B limit of liability.
                      for the community in which the insured
                      building is located calling for measures   3.   Pollution Damage
                      to preserve life and property from the
                      peril of flood.                                 We will pay for damage caused by
          This coverage does not increase the Coverage A or           pollutants to covered property if
          Coverage B limit of liability.
                                                                      the discharge, seepage, migration,
     b.   Property Removed to Safety                                  release, or escape of the pollutants
          (1) We will pay up to $1,000 for                            is caused by or results from flood.
              the reasonable expenses                                 The most we will pay under this
              you incur to move insured                               coverage is $10,000. This coverage
              property to a place other                               does not increase the Coverage A
              than the described location                             or Coverage B limits of liability.
              that contains the property                              Any payment under this provision
                                                                      when combined with all other
SFIP GENERAL PROPERTY FORM                                                                                 PAGE 7 OF 22
          Case 2:19-cv-00284 Document 1-3 Filed on 09/30/19 in TXSD Page 10 of 28

     payments for the same loss cannot                                 We do NOT charge a separate deductible for a claim
                                                                       under Coverage D.
     exceed the replacement cost or
                                                                  3.   Eligibility
     actual cash value, as appropriate,
     of the covered property. This                                     a. A structure covered under
     coverage does not include the                                        Coverage A—Building Prop-
     testing for or monitoring of                                         erty sustaining a loss caused
     pollutants unless required by law                                    by a flood as defined by this
     or ordinance.                                                        policy must:
D.   COVERAGE D—INCREASED COST OF COMPLIANCE                                (1) Be a “repetitive loss struc-
1.   General
                                                                                ture.” A “repetitive loss structure” is one
                                                                                     that meets the following conditions:
     This policy pays you to comply with a State or local                            (a)   The structure is covered by a contract
     floodplain management law or ordinance affecting repair                               of flood insurance issued under the
     or reconstruction of a structure suffering flood damage.                              NFIP.
     Compliance activities eligible for payment are: elevation,
     floodproofing, relocation, or demolition (or any                                (b)   The structure has suffered flood
     combination of these activities) of your structure.                                   damage on 2 occasions during a 10-
                                                                                           year period which ends on the date of
     Eligible floodproofing activities                                                     the second loss.
     are limited to:                                                                 (c)   The cost to repair the flood damage, on
                                                                                           average, equaled or exceeded 25% of
     a. Non-residential structures.                                                        the market value of the structure at the
                                                                                           time of each flood loss.
     b. Residential structures with                                                  (d)   In addition to the current claim, the NFIP
        basements that satisfy FEMA’s                                                      must have paid the previous qualifying
        standards published in the                                                         claim, and the State or community must
                                                                                           have a cumulative, substantial damage
        Code of Federal Regulations [44                                                    provision or repetitive loss provision
        CFR 60.6 (b) or (c)].                                                              in its floodplain management law or
                                                                                           ordinance being enforced against the
2.   Limit of Liability                                                                    structure; or


     We will pay you up to $30,000 under                                    (2) Be a structure that has had
     this Coverage D—Increased Cost of                                          flood damage in which the
     Compliance, which only applies to                                          cost to repair equals or
     policies with building coverage                                            exceeds 50% of the market
     (Coverage A). Our payment of claims                                        value of the structure at the
     under Coverage D is in addition to                                         time of the flood. The State or
                                                                                     community must have a substantial damage
     the amount of coverage which you                                                provision in its floodplain management law
     selected on the application and                                                 or ordinance being enforced against the
                                                                                     structure.
     which appears on the Declarations
                                                                       b.   This Coverage D pays you to comply with
     Page. But the maximum you can                                          State or local floodplain management laws or
     collect under this policy for both                                     ordinances that meet the minimum standards of
                                                                            the National Flood Insurance Program found in
     Coverage A (Building Property) and                                     the Code of Federal Regulations at 44 CFR 60.3.
     Coverage D (Increased Cost of                                          We pay for compliance activities
     Compliance) cannot exceed the                                          that exceed those standards
     maximum permitted under the Act.                                       under these conditions:

SFIP GENERAL PROPERTY FORM                                                                                          PAGE 8 OF 22
        Case 2:19-cv-00284 Document 1-3 Filed on 09/30/19 in TXSD Page 11 of 28

        (1) 3.a.(1) above.                                           e.   This coverage will also pay to bring a flood-
                                                                          damaged structure into compliance with State or
        (2) Elevation or floodproofing                                    local floodplain management laws or ordinances
                                                                          even if the structure had received a variance before
            in any risk zone to pre-                                      the present loss from the applicable floodplain
                                                                          management requirements.
            liminary or advisory base
            flood elevations provided                           4. Conditions

            by FEMA which the State                                  a. When a structure covered under
            or local government has                                     Coverage A—Building Property
            adopted and is enforc-                                      sustains a loss caused by a flood,
            ing for flood-damaged                                       our payment for the loss under
            structures in such areas.                                   this Coverage D will be for the
              (This includes compliance activities in B, C,
              X, or D zones which are being changed to                  increased cost to elevate, flood-
              zones with base flood elevations. This also
              includes compliance activities in zones where
                                                                        proof, relocate, or demolish (or
              base flood elevations are being increased,                any combination of these activ-
              and a flood-damaged structure must comply
              with the higher advisory base flood elevation.)
                                                                        ities) caused by the enforcement
              Increased Cost of Comp-                                   of current State or local flood-
              liance coverage does not                                  plain management ordinances
              apply to situations in B, C,                              or laws. Our payment for eligible
              X, or D zones where the                                   demolition activities will be for
              community has derived                                     the cost to demolish and clear
              its own elevations and is                                 the site of the building debris or
              enforcing elevation or flood-                             a portion thereof caused by the
              proofing requirements for                                 enforcement of current State or
              flood-damaged structures                                  local floodplain management
              to elevations derived solely                              ordinances or laws. Eligible
              by the community.                                         activities for the cost of clear-
                                                                        ing the site will include those
        (3) Elevation or floodproofing                                  necessary to discontinue utility
            above the base flood eleva-                                 service to the site and ensure
            tion to meet State or local                                 proper abandonment of on-
            “freeboard” requirements,                                   site utilities.
            i.e., that a structure must
            be elevated above the base                               b. When the building is repaired
            flood elevation.                                            or rebuilt, it must be intended
   c.   Under the minimum NFIP criteria at 44 CFR
                                                                        for the same occupancy as
        60.3 (b)(4), States and communities must require                the present building unless
        the elevation or floodproofing of structures in
        unnumbered A zones to the base flood elevation                  otherwise required by current
        where elevation data is obtained from a Federal,                floodplain management ordi-
        State, or other source. Such compliance activities
        are also eligible for Coverage D.                               nances or laws.
   d.   This coverage will also pay for the incremental         5.   Exclusions
        cost, after demolition or relocation, of elevating
        or floodproofing a structure during its rebuilding           Under this Coverage D—Increased
        at the same or another site to meet State or local
        floodplain management laws or ordinances, subject            Cost of Compliance, we will not
        to Exclusion D.5.g. below.                                   pay for:
SFIP GENERAL PROPERTY FORM                                                                                    PAGE 9 OF 22
      Case 2:19-cv-00284 Document 1-3 Filed on 09/30/19 in TXSD Page 12 of 28

   a. The cost to comply with any                    floodplain management law or
      floodplain management law                      ordinance.
      or ordinance in communities                g. Any    compliance   activities
      participating in the Emergency                needed to bring additions
      Program.                                      or improvements made after
   b. The cost associated with                      the loss occurred into com-
      enforcement of any ordinance                  pliance with State or local
      or law that requires any insured              floodplain management laws or
      or others to test for, monitor,               ordinances.
      clean up, remove, contain, treat,          h. Loss due to any ordinance or
      detoxify or neutralize, or in any             law that you were required to
      way respond to, or assess the                 comply with before the current
      effects of pollutants.                        loss.
   c. The loss in value to any insured           i. Any rebuilding activity to stan-
      building or other structure due               dards that do not meet the
      to the requirements of any ordi-              NFIP’s minimum requirements.
      nance or law.                                 This includes any situation
   d. The loss in residual value of the             where the insured has received
      undamaged portion of a building               from the State or community a
      demolished as a consequence                   variance in connection with the
      of enforcement of any State or                current flood loss to rebuild the
      local floodplain management                   property to an elevation below
      law or ordinance.                             the base flood elevation.
   e. Any Increased Cost of Compli-              j. Increased Cost of Compliance
      ance under this Coverage D:                   for a garage or carport.
      (1) Until the building is elevated,        k. Any structure insured under an
          floodproofed, demolished,                 NFIP Group Flood Insurance
          or relocated on the same or               Policy.
          to another premises; and               l. Assessments made by a con-
      (2) Unless the building is                    dominium     association   on
          elevated,     floodproofed,               individual condominium unit
          demolished, or relocated                  owners to pay increased
          as soon as reasonably                     costs of repairing commonly
          possible after the loss, not              owned buildings after a flood
          to exceed two years.                      in compliance with State or
   f. Any code upgrade require-                     local floodplain management
      ments, e.g., plumbing or                      ordinances or laws.
      electrical wiring, not specifi-       6.   Other Provisions

      cally related to the State or local   All other conditions and provisions of this policy apply.



SFIP GENERAL PROPERTY FORM                                                                 PAGE 10 OF 22
      Case 2:19-cv-00284 Document 1-3 Filed on 09/30/19 in TXSD Page 13 of 28


                                IV. PROPERTY NOT COVERED


We do not cover any of the following          7. Accounts, bills, coins, currency,
property:                                        deeds, evidences of debt, medals,
                                                 money, scrip, stored value cards,
1. Personal property not inside the
                                                 postage stamps, securities, bul-
   fully enclosed building;
                                                 lion, manuscripts, or other
2. A building, and personal property             valuable papers;
   in it, located entirely in, on, or over    8. Underground     structures    and
   water or seaward of mean high                 equipment, including wells, septic
   tide, if it was constructed or                tanks, and septic systems;
   substantially      improved       after
   September 30, 1982;                        9. Those portions of walks, walk-
                                                 ways, decks, driveways, patios,
3. Open structures, including a                  and other surfaces, all whether
   building used as a boathouse or               protected by a roof or not, located
   any structure or building into                outside the perimeter, exterior
   which boats are floated, and                  walls of the insured building;
   personal property located in, on,
   or over water;                             10. Containers     including    related
                                                  equipment, such as, but not
4. Recreational vehicles other than               limited to, tanks containing gases
   travel trailers described in II.B.6.c.,        or liquids;
   whether affixed to a permanent
   foundation or on wheels;                   11. Buildings or units and all their
                                                  contents if more than 49% of the
5. Self-propelled vehicles or machines,           actual cash value of the building
   including their parts and equipment.           or unit is below ground, unless
   However, we do cover self-propelled            the lowest level is at or above the
   vehicles or machines, provided they            base flood elevation and is below
   are not licensed for use on public             ground by reason of earth having
   roads and are:                                 been used as insulation material
   a. Used mainly to service the                  in conjunction with energy
      described location; or                      efficient building techniques;
   b. Designed and used to assist             12. Fences, retaining walls, seawalls,
      handicapped persons, while the              bulkheads,     wharves,     piers,
      vehicles or machines are inside a           bridges, and docks;
      building at the described location;     13. Aircraft or watercraft, or their fur-
6. Land, land values, lawns, trees,               nishings and equipment;
   shrubs, plants, growing crops, or          14. Hot tubs and spas that are not
   animals;                                       bathroom fixtures, and swimming
                                                  pools, and their equipment such
SFIP GENERAL PROPERTY FORM                                                  PAGE 11 OF 22
      Case 2:19-cv-00284 Document 1-3 Filed on 09/30/19 in TXSD Page 14 of 28

    as, but not limited to, heaters,       16. Personal property owned by or in
    filters, pumps, and pipes, wher-           the care, custody or control of a
    ever located;                              unit owner, except for property of
                                               the type and under the circum-
15. Property not eligible for flood
                                               stances set forth under III.
    insurance pursuant to the provi-
                                               Coverage B—Personal Property
    sions of the Coastal Barrier
                                               of this policy;
    Resources Act and the Coastal
    Barrier Improvement Act of 1990        17. A residential condominium build-
    and amendments to these Acts;              ing located in a Regular Program
                                               community.

                                   V. EXCLUSIONS


A. We only pay for direct physical         7. Any other economic loss you
   loss by or from flood, which               suffer.
   means that we do not pay you for:
                                           B.	We do not insure a loss directly or
1. Loss of revenue or profits;                 indirectly caused by a flood that is
                                               already in progress at the time
2. Loss of access to the insured
                                               and date:
   property or described location;
                                           1. The policy term begins; or
3. Loss of use of the insured property
   or described location;                  2. Coverage is added at your request.
4. Loss from interruption of business      C. We do not insure for loss to prop-
   or production;                             erty caused directly by earth
                                              movement even if the earth move-
5. Any additional expenses incurred
                                              ment is caused by flood. Some
   while the insured building is being
                                              examples of earth movement that
   repaired or is unable to be occupied
                                              we do not cover are:
   for any reason;
                                           1. Earthquake;
6. The cost of complying with any
   ordinance or law requiring or regu-     2. Landslide;
   lating the construction, demolition,
                                           3. Land subsidence;
   remodeling, renovation, or repair
   of property, including removal          4. Sinkholes;
   of any resulting debris. This
                                           5. Destabilization or movement of
   exclusion does not apply to any
                                              land that results from accumula-
   eligible activities we describe in
                                              tion of water in subsurface land
   Coverage D—Increased Cost of
                                              areas; or
   Compliance; or
                                           6. Gradual erosion

SFIP GENERAL PROPERTY FORM                                              PAGE 12 OF 22
      Case 2:19-cv-00284 Document 1-3 Filed on 09/30/19 in TXSD Page 15 of 28

                                              c. Seeps or leaks on or through
                                                 the covered property;
                                              unless there is a flood in the area
                                              and the flood is the proximate
                                              cause of the sewer or drain
                                              backup, sump pump discharge or
                                              overflow, or the seepage of water;
                                           6. The pressure or weight of water
                                              unless there is a flood in the area
                                              and the flood is the proximate
                                              cause of the damage from the
                                              pressure or weight of water;
                                           7. Power, heating, or cooling failure
                                              unless the failure results from
                                              direct physical loss by or from
                                              flood to power, heating, or cooling
                                              equipment situated on the
                                              described location;
                                           8. Theft, fire, explosion, wind, or
                                              windstorm;
                                           9. Anything that you or your agents
                                              do or conspire to do to cause loss
                                              by flood deliberately; or
                                           10. Alteration of the insured property
                                               that significantly increases the
                                               risk of flooding.
                                           E. We do not insure for loss to any
                                              building or personal property
                                              located on land leased from the
                                              Federal Government, arising from
                                              or incident to the flooding of the
                                              land by the Federal Government,
                                              where the lease expressly holds
                                              the Federal Government harmless
                                              under flood insurance issued under
                                              any Federal Government program.




SFIP GENERAL PROPERTY FORM                                              PAGE 13 OF 22
          Case 2:19-cv-00284 Document 1-3 Filed on 09/30/19 in TXSD Page 16 of 28


                                                            VI. DEDUCTIBLES


A.	
   When a loss is covered under this policy, we will pay only
   that part of the loss that exceeds the applicable deductible
                                                                            deductible that would otherwise
   amount, subject to the limit of liability that applies. The              apply to a completed building.
   deductible amount is shown on the Declarations Page.
                                                                       B. In each loss from flood, separate deductibles apply to the
                                                                          building and personal property insured by this policy.
     However, when a building under
     construction, alteration, or repair                               C. No deductible applies to:
     does not have at least two rigid                                  1.   III.C.2. Loss Avoidance Measures; or
     exterior walls and a fully secured                                2.   III.D. Increased Cost of Compliance.
     roof at the time of loss, your deduct-
     ible amount will be two times the

                                                      VII. GENERAL CONDITIONS


A. PAIR AND SET CLAUSE

In case of loss to an article that is part of a pair or set, we will
have the option of paying you:

1.   An amount equal to the cost of replacing the lost,
     damaged, or destroyed article, less depreciation, or

2.   An amount which represents the fair proportion of the
     total value of the pair or set that the lost, damaged, or
     destroyed article bears to the pair or set.

B. CONCEALMENT OR FRAUD AND POLICY VOIDANCE

1. With respect to all insureds under
   this policy, this policy:
     a.   Is void,
     b.   Has no legal force or effect,
     c.   Cannot be renewed, and
     d.   Cannot be replaced by a new
          NFIP policy, if, before or after a
          loss, you or any other insured
          or your agent have at any time:
          (1) Intentionally concealed or
              misrepresented any mate-
              rial fact or circumstance,
          (2) Engaged in fraudulent con-
              duct, or
          (3) Made false statements
SFIP GENERAL PROPERTY FORM                                                                                         PAGE 14 OF 22
      Case 2:19-cv-00284 Document 1-3 Filed on 09/30/19 in TXSD Page 17 of 28

C. OTHER INSURANCE                         D. AMENDMENTS, WAIVERS, ASSIGNMENT

                                           This policy cannot be changed nor can any of its provisions
1. If a loss covered by this policy is     be waived without the express written consent of the Federal
   also covered by other insurance         Insurance Administrator. No action that we take under the
                                           terms of this policy can constitute a waiver of any of our rights.
   that includes flood coverage not        You may assign this policy in writing when you transfer title of
   issued under the Act, we will not       your property to someone else except under these conditions:
   pay more than the amount of insur-      1.   When this policy covers only personal property; or
   ance that you are entitled to for       2.   When this policy covers a structure during the course
   lost, damaged, or destroyed prop-            of construction.
   erty insured under this policy          E.   CANCELLATION OF POLICY BY YOU
   subject to the following:
                                           1.   You may cancel this policy in accordance with the
   a. We will pay only the proportion           applicable rules and regulations of the NFIP.

      of the loss that the amount of       2.   If you cancel this policy, you may be entitled to a full or
                                                partial refund of premium also under the applicable rules
      insurance that applies under              and regulations of the NFIP.
      this policy bears to the total
      amount of insurance cover-           F.   NON-RENEWAL OF THE POLICY BY US

      ing the loss, unless C.1.b. or c.    Your policy will not be renewed:
      below applies.                       1.   If the community where your covered property is located
                                                stops participating in the NFIP; or
   b. If the other policy has a pro-
                                           2.   If your building has been declared ineligible under section
      vision stating that it is excess          1316 of the Act.
      insurance, this policy will be
                                           G. REDUCTION AND REFORMATION OF COVERAGE
      primary.
   c. This policy will be primary          1. If the premium we received from
      (but subject to its own deduct-         you was not enough to buy the
      ible) up to the deductible in           kind and amount of coverage that
      the other flood policy (except          you requested, we will provide only
      another policy as described in          the amount of coverage that can
      C.1.b. above). When the other           be purchased for the premium pay-
      deductible amount is reached,           ment we received.
      this policy will participate in      2.   The policy can be reformed to increase the amount of
                                                coverage resulting from the reduction described in G.1.
      the same proportion that the              above to the amount you requested as follows:
      amount of insurance under this            a.   Discovery of Insufficient Premium or Incomplete
      policy bears to the total amount               Rating Information Before a Loss.
      of both policies, for the remain-
                                                     (1) If we discover before you
      der of the loss.
                                                         have a flood loss that your
2. Where this policy covers a condo-                     premium payment was not
   minium association and there is a                     enough to buy the requested
   flood insurance policy in the name                    amount of coverage, we will
   of a unit owner that covers the                       send you and any mort-
   same loss as this policy, then this                   gagee or trustee known to
   policy will be primary.                               us a bill for the required

SFIP GENERAL PROPERTY FORM                                                                 PAGE 15 OF 22
      Case 2:19-cv-00284 Document 1-3 Filed on 09/30/19 in TXSD Page 18 of 28

           additional premium for             b.   Discovery of Insufficient Premium or Incomplete
                                                   Rating Information After a Loss.
           the current policy term (or
           that portion of the current             (1) If we discover after you
           policy term following any                   have a flood loss that your
           endorsement changing the                    premium payment was not
           amount of coverage). If you                 enough to buy the requested
           or the mortgagee or trustee                 amount of coverage, we will
           pay the additional premium                  send you and any mort-
           within 30 days from the date                gagee or trustee known to
           of our bill, we will reform                 us a bill for the required
           the policy to increase the                  additional premium for the
           amount of coverage to the                   current and the prior policy
           originally requested amount                 terms. If you or the mort-
           effective to the beginning                  gagee or trustee pay the
           of the current policy term                  additional premium within
           (or subsequent date of any                  30 days of the date of our
           endorsement changing the                    bill, we will reform the pol-
           amount of coverage).                        icy to increase the amount
                                                       of coverage to the originally
      (2) If we determine before you                   requested amount effective
          have a flood loss that the                   to the beginning of the prior
          rating information we have                   policy term.
          is incomplete and prevents
          us from calculating the                  (2) If we discover after you
          additional premium, we will                  have a flood loss that the
          ask you to send the required                 rating information we have
          information. You must sub-                   is incomplete and pre-
          mit the information within                   vents us from calculating
          60 days of our request.                      the additional premium,
          Once we determine the                        we will ask you to send the
          amount of additional pre-                    required information. You
          mium for the current policy                  must submit the informa-
          term, we will follow the pro-                tion before your claim can
          cedure in G.2.a.(1) above.                   be paid. Once we determine
                                                       the amount of additional
      (3) If we do not receive the                     premium for the current
          additional premium (or addi-                 and prior policy terms, we
          tional information) by the                   will follow the procedure in
          date it is due, the amount                   G.2.b.(1) above.
          of coverage can only be
          increased by endorsement                 (3) If we do not receive the addi-
          subject to any appropriate                   tional premium by the date it
          waiting period.                              is due, your flood insurance

SFIP GENERAL PROPERTY FORM                                                         PAGE 16 OF 22
          Case 2:19-cv-00284 Document 1-3 Filed on 09/30/19 in TXSD Page 19 of 28

                 claim will be settled based                          by any means within your control or
                 on the reduced amount                                knowledge.
                 of coverage. The amount
                                                                      J.   REQUIREMENTS IN CASE OF LOSS
                 of coverage can only be
                 increased by endorsement                             In case of a flood loss to insured
                 subject to any appropriate                           property, you must:
                 waiting period.
                                                                      1. Give prompt written notice to us;
3. However, if we find that you or your
                                                                      2. As soon as reasonably possible,
   agent intentionally did not tell us,
   or falsified, any important fact or                                   separate the damaged and undam-
   circumstance or did anything                                          aged property, putting it in the best
   fraudulent relating to this insur-                                    possible order so that we may
   ance, the provisions of Condition                                     examine it;
   B. above apply.                                                    3. Prepare an inventory of damaged
H. POLICY RENEWAL
                                                                         property showing the quantity,
                                                                         description, actual cash value, and
1.   This policy will expire at 12:01 a.m. on the last day of the
     policy term.                                                        amount of loss. Attach all bills,
2.   We must receive the payment of the appropriate renewal
                                                                         receipts, and related documents;
     premium within 30 days of the expiration date.
                                                                      4. Within 60 days after the loss, send
3.   If we find, however, that we did not place your renewal
     notice into the U.S. Postal Service, or if we did mail it, we       us a proof of loss, which is your
     made a mistake, e.g., we used an incorrect, incomplete,             statement of the amount you are
     or illegible address, which delayed its delivery to you
     before the due date for the renewal premium, then we will           claiming under the policy signed
     follow these procedures:                                            and sworn to by you, and which
     a.   If you or your agent notified us, not later than               furnishes us with the following
          one year after the date on which the payment of
          the renewal premium was due, of nonreceipt of a                information:
          renewal notice before the due date for the renewal
          premium, and we determine that the circumstances                 a. The date and time of loss;
          in the preceding paragraph apply, we will mail a
          second bill providing a revised due date, which will
          be 30 days after the date on which the bill is mailed.
                                                                           b. A brief explanation of how the
                                                                              loss happened;
     b.   If we do not receive the premium requested in the
          second bill by the revised due date, then we will not
          renew the policy. In that case, the policy will remain           c. Your interest (for example,
          as an expired policy as of the expiration date shown                “owner”) and the interest, if
          on the Declarations Page.
                                                                              any, of others in the damaged
4.   In connection with the renewal of this policy, we may ask
     you during the policy term to re-certify, on a Recertification           property;
     Questionnaire that we will provide to you, the rating
     information used to rate your most recent application for             d. Details of any other insurance
     or renewal of insurance.
                                                                              that may cover the loss;
I.   CONDITIONS SUSPENDING OR RESTRICTING                                  e. Changes in title or occupancy
     INSURANCE
                                                                              of the insured property during
We are not liable for loss that occurs                                        the term of the policy;
while there is a hazard that is increased

SFIP GENERAL PROPERTY FORM                                                                                PAGE 17 OF 22
      Case 2:19-cv-00284 Document 1-3 Filed on 09/30/19 in TXSD Page 20 of 28

   f. Specifications of damaged               tained. You must sign the adjuster’s
      buildings and detailed repair           report. At our option, we may require
      estimates;                              you to swear to the report.
   g. Names of mortgagees or               K. OUR OPTIONS AFTER A LOSS
      anyone else having a lien,
                                           Options we may, in our sole
      charge, or claim against the
                                           discretion, exercise after loss include
      insured property;
                                           the following:
   h. Details about who occupied any       1. At such reasonable times and
      insured building at the time of         places that we may designate,
      loss and for what purpose; and          you must:
   i. The inventory of damaged prop-          a. Show us or our representative
      erty described in J.3. above.              the damaged property;
5. In completing the proof of loss,           b. Submit to examination under
   you must use your own judgment                oath, while not in the presence
   concerning the amount of loss and             of another insured, and sign the
   justify that amount.                          same; and
6. You must cooperate with the                c. Permit us to examine and make
   adjuster or representative in the             extracts and copies of:
   investigation of the claim.
                                                 (1) Any policies of property
7. The insurance adjuster whom we
                                                     insurance insuring you
   hire to investigate your claim may
                                                     against loss and the deed
   furnish you with a proof of loss
                                                     establishing your ownership
   form, and she or he may help you
                                                     of the insured real property;
   complete it. However, this is a mat-
   ter of courtesy only, and you must            (2) Condominium association
   still send us a proof of loss within              documents including the
   sixty days after the loss even if the             Declarations of the con-
   adjuster does not furnish the form                dominium, its Articles of
   or help you complete it.                          Association or Incorpora-
                                                     tion, Bylaws, and rules and
8. We have not authorized the adjuster
                                                     regulations; and
   to approve or disapprove claims or
   to tell you whether we will approve           (3) All books of accounts, bills,
   your claim.                                       invoices, and other vouchers,
                                                     or certified copies pertaining
9. At our option, we may accept the
                                                     to the damaged property if
   adjuster’s report of the loss instead
                                                     the originals are lost.
   of your proof of loss. The adjuster’s
   report will include information about   2. We may request, in writing, that
   your loss and the damages you sus-         you furnish us with a complete
SFIP GENERAL PROPERTY FORM                                               PAGE 18 OF 22
          Case 2:19-cv-00284 Document 1-3 Filed on 09/30/19 in TXSD Page 21 of 28

     inventory of the lost, damaged, or                             2.   If we reject your proof of loss in whole or in part you may:

     destroyed property, including:                                      a.   Accept such denial of your claim;
                                                                         b.   Exercise your rights under this policy; or
     a. Quantities and costs;                                            c.   File an amended proof of loss, as long as it is filed
                                                                              within 60 days of the date of the loss.
     b. Actual cash values;
                                                                    N. ABANDONMENT
     c. Amounts of loss claimed;
                                                                    You may not abandon damaged or undamaged insured
     d. Any written plans and specifica-                            property to us.

        tions for repair of the damaged                             O. SALVAGE
        property that you can reason-
        ably make available to us; and                              We may permit you to keep damaged
                                                                    insured property after a loss, and we
     e. Evidence that prior flood dam-                              will reduce the amount of the loss
        age has been repaired.                                      proceeds payable to you under the
3. If we give you written notice                                    policy by the value of the salvage.
   within 30 days after we receive                                  P.   APPRAISAL
   your signed, sworn proof of loss,                                If you and we fail to agree on the actual cash value of the
   we may:                                                          damaged property so as to determine the amount of loss,
                                                                    either may demand an appraisal of the loss. In this event, you
     a. Repair, rebuild, or replace any                             and we will each choose a competent and impartial appraiser
                                                                    within 20 days after receiving a written request from the other.
        part of the lost, damaged, or                               The two appraisers will choose an umpire. If they cannot
        destroyed property with mate-                               agree upon an umpire within 15 days, you or we may request
                                                                    that the choice be made by a judge of a court of record in the
        rial or property of like kind and                           state where the insured property is located. The appraisers
        quality or its functional equiv-                            will separately state the actual cash value and the amount
                                                                    of loss to each item. If the appraisers submit a written report
        alent; and                                                  of an agreement to us, the amount agreed upon will be the
                                                                    amount of loss. If they fail to agree, they will submit their
     b. Take all or any part of the                                 differences to the umpire. A decision agreed to by any two will
                                                                    set the amount of actual cash value and loss.
        damaged property at the value
        we agree upon or its appraised                              Each party will:

        value.                                                      1.   Pay its own appraiser; and

                                                                    2.   Bear the other expenses of the appraisal and
L.   NO BENEFIT TO BAILEE                                                umpire equally.
No person or organization, other than you, having custody of
covered property will benefit from this insurance.                  Q. MORTGAGE CLAUSE

                                                                    The word “mortgagee” includes trustee.
M. LOSS PAYMENT
                                                                    Any loss payable under Coverage A—Building Property will
1.   We will adjust all losses with you. We will pay you unless     be paid to any mortgagee of whom we have actual notice,
     some other person or entity is named in the policy or is       as well as any other mortgagee or loss payee determined to
     legally entitled to receive payment. Loss will be payable      exist at the time of loss, and you, as interests appear. If more
     60 days after we receive your proof of loss (or within 90      than one mortgagee is named, the order of payment will be
     days after the insurance adjuster files an adjuster’s report   the same as the order of precedence of the mortgages. If we
     signed and sworn to by you in lieu of a proof of loss) and:    deny your claim, that denial will not apply to a valid claim of the
                                                                    mortgagee, if the mortgagee:
     a.   We reach an agreement with you;
     b.   There is an entry of a final judgment; or                 1.   Notifies us of any change in the ownership or occupancy,
                                                                         or substantial change in risk of which the mortgagee
     c.   There is a filing of an appraisal award with us, as            is aware;
          provided in VII.P.


SFIP GENERAL PROPERTY FORM                                                                                          PAGE 19 OF 22
          Case 2:19-cv-00284 Document 1-3 Filed on 09/30/19 in TXSD Page 22 of 28

2.   Pays any premium due under this policy on demand if                  d.   Not to seek a premium refund for current or prior terms.
     you have neglected to pay the premium; and

3.   Submits a signed, sworn proof of loss within 60 days after           If the policy term ends before the
     receiving notice from us of your failure to do so.                   insured building has been flooded
All terms of this policy apply to the mortgagee.                          continuously for 90 days, the pro-
The mortgagee has the right to receive loss payment even                  visions of this paragraph T.1. will
if the mortgagee has started foreclosure or similar action on             apply when as the insured building
the building.
                                                                          suffers a covered loss before the
If we decide to cancel or not renew this policy, it will continue
in effect for the benefit of the mortgagee only for 30 days after
                                                                          policy term ends.
we notify the mortgagee of the cancellation or non-renewal.          2.   If your insured building is subject to continuous lake
                                                                          flooding from a closed basin lake, you may elect to file a
If we pay the mortgagee for any loss and deny payment to
                                                                          claim under either paragraph T.1. above or this paragraph
you, we are subrogated to all the rights of the mortgagee
                                                                          T.2. (A “closed basin lake” is a natural lake from which
granted under the mortgage on the property. Subrogation
                                                                          water leaves primarily through evaporation and whose
will not impair the right of the mortgagee to recover the full
                                                                          surface area now exceeds or has exceeded one square
amount of the mortgagee’s claim.
                                                                          mile at any time in the recorded past. Most of the nation’s
                                                                          closed basin lakes are in the western half of the United
R. SUIT AGAINST US                                                        States, where annual evaporation exceeds annual
                                                                          precipitation and where lake levels and surface areas are
You may not sue us to recover money under this policy unless              subject to considerable fluctuation due to wide variations
you have complied with all the requirements of the policy. If             in the climate. These lakes may overtop their basins on
you do sue, you must start the suit within one year of the date           rare occasions.) Under this paragraph T.2 we will pay
of the written denial of all or part of the claim, and you must           your claim as if the building is a total loss even though it
file the suit in the United States District Court of the district         has not been continuously inundated for 90 days, subject
in which the insured property was located at the time of loss.            to the following conditions:
This requirement applies to any claim that you may have
under this policy and to any dispute that you may have arising
out of the handling of any claim under the policy.                        a. Lake flood waters must damage
                                                                             or imminently threaten to dam-
S.   SUBROGATION
                                                                             age your building.
Whenever we make a payment for a loss under this policy,
we are subrogated to your right to recover for that loss from             b. Before approval of your claim,
any other person. That means that your right to recover for
a loss that was partly or totally caused by someone else is
                                                                             you must:
automatically transferred to us, to the extent that we have
paid you for the loss. We may require you to acknowledge this                  (1) Agree to a claim payment
transfer in writing. After the loss, you may not give up our right
to recover this money or do anything that would prevent us
                                                                                   that reflects your buying
from recovering it. If you make any claim against any person                       back the salvage on a
who caused your loss and recover any money, you must pay
us back first before you may keep any of that money.
                                                                                   negotiated basis; and

T.   CONTINUOUS LAKE FLOODING                                                  (2) Grant the conservation
1.   If an insured building has been flooded by rising lake
                                                                                   easement described in
     waters continuously for 90 days or more and it appears                        FEMA’s “Policy Guidance
     reasonably certain that a continuation of this flooding will
     result in a covered loss to the insured building equal to or
                                                                                   for Closed Basin Lakes,” to
     greater than the building policy limits plus the deductible                   be recorded in the office of
     or the maximum payable under the policy for any one
     building loss, we will pay you the lesser of these two
                                                                                   the local recorder of deeds.
                                                                                      FEMA, in consultation with the community in
     amounts without waiting for the further damage to occur
                                                                                      which the property is located, will identify on a
     if you sign a release agreeing:
                                                                                      map an area or areas of special consideration
     a.   To make no further claim under this policy;                                 (ASC) in which there is a potential for flood
                                                                                      damage from continuous lake flooding. FEMA
     b.   Not to seek renewal of this policy;                                         will give the community the agreed-upon map
     c.   Not to apply for any flood insurance under the Act                          showing the ASC. This easement will only
          for property at the described location; and                                 apply to that portion of the property in the



SFIP GENERAL PROPERTY FORM                                                                                            PAGE 20 OF 22
        Case 2:19-cv-00284 Document 1-3 Filed on 09/30/19 in TXSD Page 23 of 28

              ASC. It will allow certain agricultural and rec-
              reational uses of the land. The only structures
                                                                              affected property the com-
              that it will allow on any portion of the property               munity acquires an interest
              within the ASC are certain, simple agricultural
              and recreational structures. If any of these
                                                                              in. These deed restrictions
              allowable structures are insurable buildings                    must be consistent with
              under the NFIP and are insured under the
              NFIP, they will not be eligible for the benefits
                                                                              the provisions of para-
              of this paragraph T.2. If a U.S. Army Corps                     graph T.2.b. above except
              of Engineers certified flood control project
              or otherwise certified flood control project
                                                                              that even if a certified proj-
              later protects the property, FEMA will, upon                    ect protects the property,
              request, amend the ASC to remove areas
              protected by those projects. The restrictions
                                                                              the land use restrictions
              of the easement will then no longer apply to                    continue to apply if the
              any portion of the property removed from the
              ASC; and                                                        property was acquired
                                                                              under the Hazard Mitigation
        (3) Comply with paragraphs                                            Grant Program or the Flood
            T.1.a. through T.1.d. above.                                      Mitigation       Assistance
   c. Within 90 days of approval of                                           Program. If a non-profit
      your claim, you must move                                               land trust organization
      your building to a new location                                         receives the property as a
      outside the ASC. FEMA will give you an                                  donation, that organization
        additional 30 days to move if you show that there is                  must maintain the property
        sufficient reason to extend the time.
                                                                              as deed-restricted, consis-
   d.   Before the final payment of your claim, you must                      tent with the provisions of
        acquire an elevation certificate and a floodplain
        development permit from the local floodplain                          paragraph T.2.b. above.
        administrator for the new location of your building.
                                                                  f.   Before the approval of your claim, the affected State
                                                                       must take all action set forth in FEMA’s “Policy
   e. Before the approval of your                                      Guidance for Closed Basin Lakes.”
      claim, the community having
      jurisdiction over your building                             g. You must have NFIP flood insur-
      must:                                                          ance coverage continuously in
                                                                     effect from a date established
        (1)   Adopt a permanent land use ordinance, or
              a temporary moratorium for a period not to             by FEMA until you file a claim
              exceed 6 months to be followed immediately             under this paragraph T.2. If a subse-
              by a permanent land use ordinance, that is               quent owner buys NFIP insurance that goes into ef-
              consistent with the provisions specified in the          fect within 60 days of the date of transfer of title, any
              easement required in paragraph T.2.b. above;             gap in coverage during that 60-day period will not
                                                                       be a violation of this continuous coverage require-
        (2)   Agree to declare and report any violations of            ment. For the purpose of honoring a claim under this
              this ordinance to FEMA so that under Sec.                paragraph T.2, we will not consider to be in effect
              1316 of the National Flood Insurance Act of              any increased coverage that became effective after
              1968, as amended, flood insurance to the                 the date established by FEMA. The exception to this
              building can be denied; and                              is any increased coverage in the amount suggested
                                                                       by your insurer as an inflation adjustment.
        (3) Agree to maintain as deed-
                                                                  h.   This paragraph T.2. will be in effect for a community
            restricted, for purposes                                   when the FEMA Regional Administrator for the
            compatible    with   open                                  affected region provides to the community, in
                                                                       writing, the following:
            space or agricultural or
            recreational use only, any


SFIP GENERAL PROPERTY FORM                                                                                    PAGE 21 OF 22
         Case 2:19-cv-00284 Document 1-3 Filed on 09/30/19 in TXSD Page 24 of 28

         (1)    Confirmation that the community and the
                State are in compliance with the conditions in
                paragraphs T.2.e. and T.2.f. above, and

         (2)    The date by which you must have flood
                insurance in effect.

U. Duplicate Policies Not Allowed

1. Property may not be insured under
   more than one NFIP policy.
    If we find that the duplication was not knowingly created,
    we will give you written notice. The notice will advise you
    that you may choose one of several options under the
    following procedures:

    a.   If you choose to keep in effect the policy with the
         earlier effective date, you may also choose to add
         the coverage limits of the later policy to the limits of
         the earlier policy. The change will become effective
         as of the effective date of the later policy.

    b.   If you choose to keep in effect the policy with the
         later effective date, you may also choose to add the
         coverage limits of the earlier policy to the limits of
         the later policy. The change will be effective as of
         the effective date of the later policy.


                                                 VIII. LIBERALIZATION CLAUSE


If we make a change that broadens your coverage under               insurance as of the date we implement the change, provided
this edition of our policy, but does not require any additional     that this implementation date falls within 60 days before, or
premium, then that change will automatically apply to your          during, the policy term stated on the Declarations Page.


                                                    IX. WHAT LAW GOVERNS


This policy and all disputes arising from the handling of any       Insurance Act of 1968, as amended (42 U.S.C. 4001, et seq.),
claim under the policy are governed exclusively by the flood        and Federal common law.
insurance regulations issued by FEMA, the National Flood




IN WITNESS WHEREOF, we have signed this policy below and hereby enter into this Insurance Agreement.




Roy E. Wright
Deputy Associate Administrator
FEMA’s Federal Insurance and Mitigation Administration




SFIP GENERAL PROPERTY FORM                                                                                      PAGE 22 OF 22
        Case 2:19-cv-00284 Document 1-3 Filed on 09/30/19 in TXSD Page 25 of 28


                           CLAIM GUIDELINES IN CASE OF A FLOOD


If you have questions, consult your insurance agent or call the National Flood Insurance Program (NFIP)
toll-free at 1-800-638-6620 or on the TDD line at 1-800-447-9487.

Know your insurance representative’s name and telephone number. List them here for fast reference:

Insurance Agent

Agent’s Phone Number

 • Notify us or your agent, in writing, as soon as possible after the flood.
 • Your claim will be assigned to an NFIP certified adjuster.
 • Identify the claims adjuster assigned to your claim and contact him or her if you have not been
   contacted within 24 hours after you reported the claim to your insurance representative.
 • As soon as possible, separate damaged property from undamaged property so that damage can be
   inspected and evaluated.
 • To help the claims adjuster, take photographs of the outside of the premises showing the flooding
   and the damage and photographs of the inside of the premises showing the height of the water and
   the damaged property.
 • Place all account books, financial records, receipts, and other loss verification material in a safe
   place for examination and evaluation by the claims adjuster.
 • Work cooperatively with the claims adjuster to promptly determine and document all claim items.
   Be prepared to advise the claims adjuster of the cause and responsible party(ies) if the flooding
   resulted from other than natural cause.
 • Make sure that the claims adjuster fully explains, and that you fully understand, all allowances and
   procedures for processing claim payments. This policy requires you to send us a signed and sworn-
   to, detailed proof of loss within 60 days after the loss.
 • Any and all coverage problems and claim allowance restrictions must be communicated directly
   from the NFIP. Claims adjusters are not authorized to approve or deny claims; their job is to report
   to the NFIP on the elements of flood cause and damage.

At our option, we may accept an adjuster’s report of the loss instead of your proof of loss. The adjuster’s
report will include information about your loss and the damages to your insured property.




F-123                                                                                             (OCT. 2015)
Case 2:19-cv-00284 Document 1-3 Filed on 09/30/19 in TXSD Page 26 of 28
Case 2:19-cv-00284 Document 1-3 Filed on 09/30/19 in TXSD Page 27 of 28
Case 2:19-cv-00284 Document 1-3 Filed on 09/30/19 in TXSD Page 28 of 28
